153 Conn. 228 (1965)
STATE OF CONNECTICUT
v.
JOSEPH DAVIS
Supreme Court of Connecticut.
Argued October 14, 1965.
Decided December 9, 1965.
KING, C. J., MURPHY, ALCORN, SHANNON and HOUSE, JS.
William Barnett, special assistant public defender, for the appellant (defendant).
George D. Stoughton, assistant state's attorney, with whom, on the brief, was John D. LaBelle, state's attorney, for the appellee (state).
SHANNON, J.
In a trial to the court the defendant was found guilty of the crime of obtaining, by false *229 pretenses, money and goods of the total value of $93.20. He claims that the state did not prove his guilt beyond a reasonable doubt. The defendant filed a request for a finding in which he stated the question to be reviewed was that "upon all the evidence" he was not proven guilty beyond a reasonable doubt. To review that claim a finding was not necessary and should not have been requested since that claim could be tested only by the evidence as printed in the appendices to the briefs. State v. Taylor, 153 Conn. 72, 87, 214 A.2d 362; State v. Pundy, 147 Conn. 7, 9, 156 A.2d 193; State v. Bill, 146 Conn. 693, 694, 155 A.2d 752.
There was evidence that on October 1, 1960, a man entered a package store in New Britain known as the North Package Store. He ordered four bottles of liquor and tendered a check for $93.20 in payment. This check was forged and was one of several stolen from the office of Emil Polce and Sons in Hartford. The main defense was that it was a case of mistaken identity. There was ample evidence to support the court's conclusion beyond a reasonable doubt that the defendant was the man who entered the North Package Store on October 1, 1960, and tendered the forged check in payment of his purchase of the four bottles of liquor, and that he was guilty as charged.
There is no error.
In this opinion the other judges concurred.